Title: To George Washington from Nathaniel Woodhull, 15 July 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir.
In Convention of the Representatives of the Stateof New York—White Plains July 15th 1776

One or two Pettiaugers have been observed going to and from the Ships of War at Tarry Town—Had the Detachment of Militia stationed there been supplied with Boats they would certainly have taken them. The Convention take the liberty therefore of requesting Your Excellency to send them four whale Boats which they will take Care to Man.
I am directed by the Convention to transmit the enclosed Resolution to your Excellency, and have the Honor to be Your Excellency’s most Obedient Servt

By Order
Nathll Woodhull Presidt

